EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on October 25, 2021, and an examiner-initiated interview conducted on January 21 and January 24, 2022.
2.	Claims 1-20 are pending in the case; Claims 1, 8, and 15 are independent claims.


3.	In the Non-Final Rejection mailed on July 26, 2021, Claims 1-20 were rejected under 35 U.S.C. § 112(b) as being indefinite, but Claim Amendments filed on October 25, 2021, along with the Examiner’s Amendment below, have rendered this rejection moot (see Interview Summary).


4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by the applicant’s representative, Kevin B. Liu (Reg. No. 77,002), on January 24, 2022.



Amendments to the Claims

5.	The listing of claims below will replace all prior versions and listings of claims in the application (note that Claims 1-7 and 9-20 remain as PREVIOUSLY PRESENTED (in the Claim Amendments filed on October 25, 2021); Claim 8 is AMENDED as indicated below):

8.	(Currently Amended) A search device, comprising: 
a processor; and 
non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: 
causing display of a plurality of search recommendation indicia on a graphical user interface, wherein the plurality of search recommendation indicia comprises a plurality of toggle buttons associated with a plurality of product categories and a plurality of product indicia associated with a plurality of products, wherein each of the plurality of products belongs to a product category from the plurality of product categories; 
receiving first user input associated with a toggle button of the plurality of toggle buttons, wherein the first user input indicates that a ; 
receiving second user input associated with one or more product indicia of the plurality of product indicia, wherein the one or more product indicia indicates selections of one or more products from the plurality of products; 
determining, based on the one or more selected products and the first product category, a first set of products, of the plurality of products, that belong to the first product category and a second set of products, of the plurality of products, that do not belong to the first product category; 
generating a search query based on the first product category, the first set of products, and the second set of products, wherein the search query uses a first conditional statement for products belonging to the first set of products and a second conditional statement for products belonging to the second set of products; 
providing the search query to a backend server; and 
receiving, from the backend server, results from the search query.


Allowable Subject Matter
6.	Claims 1-20 are allowed.
Applicant’s arguments, see Remarks filed on October 25, 2021 (pgs. 10-12, hereinafter Remarks), with respect to 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The § 103 rejection has been withdrawn.  With respect to independent Claim 1 (and similarly, independent Claims 8 and 15), as discussed in the Remarks, the prior art of record does not appear to disclose or suggest the combination of steps/features recited in Claim 1, particularly with respect to: determining, by the search device, and based on the one or more selected products and the first product category, a first set of products, of the plurality of products, that belong to the first product category and a second set of products, of the plurality of products, that do not belong to the first product category; generating, by the search device, a search query based on the first product category, the first set of products, and the second set of products, wherein the search query uses a first conditional statement for products belonging to the first set of products and a second conditional statement for products belonging to the second set of products.
	
For example, the prior art of Bowen (US 2003/0036927 A1) is directed towards a healthcare information search system and user interface that provides search results in response to receiving search criteria.  Bowen teaches displaying various categories and product indicia, and further teaches that a user can select particular documents from different categories in order to generate the search criteria.  However, Bowen does not 
The prior art of Kadayam et al. (US 11,106,751 B1) is directed towards context-sensitive filtering and ranking of search results.  Kadayam teaches allowing a user account to indicate whether a search result of a query from the user account is relevant or irrelevant and include such indication in the context data.  While Kadayam discloses removing irrelevant results and allowing the user to indicate that a particular filtered search result should be relevant, Kadayam does not appear to disclose or suggest “determining, by the search device, and based on the one or more selected products and the first product category, a first set of products, of the plurality of products, that belong to the first product category and a second set of products, of the plurality of products, that do not belong to the first product category; generating, by the search device, a search query based on the first product category, the first set of products, and the second set of products, wherein the search query uses a first conditional statement for products belonging to the first set of products and a second conditional statement for products belonging to the second set of products,” as recited in Claim 1.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179